EXHIBIT 16.1 Child, Van Wagoner & Bradshaw, PLLC 5296 South Commerce Drive, Suite 300 Salt Lake City, UT Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 August 6, 2012 Dear Sir/Madam: We have read the statements included in the Form 8-K dated August 6, 2012 of Verde Resources, Inc. to be filed with the Securities and Exchange Commission on or about August 6, 2012, and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, UT 84107
